Citation Nr: 1047484	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, with nephropathy, peripheral vascular 
disease, erectile dysfunction, and folliculitis, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to an initial rating in excess of 10 percent for 
retinopathy.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected retinopathy, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 4.16(b).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

This appeal arose to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision in which the RO 
granted service connection and assigned an initial 20 percent 
rating for diabetes mellitus, type II, with renal and 
neurological complications, effective July 1, 2003.  The Veteran 
filed a notice of disagreement (NOD) in March 2004.

In an April 2004 rating decision, the RO in St. Petersburg, 
Florida, granted an earlier effective date for the grant of 
service connection for diabetes mellitus, type II, with diabetic 
retinopathy (previously characterized as diabetes mellitus, type 
II, with renal and neurological complications), effective July 1, 
2002.  In addition, service connection for diabetic nephropathy 
and peripheral vascular disease of the bilateral lower 
extremities were each granted as associated noncompensable 
complications of the service-connected diabetes mellitus, type 
II, effective January 14, 2003, and the RO continued the 20 
percent rating.

In a July 2004 statement, the Veteran expressed his disagreement 
with the 20 percent rating, indicating that a 40 percent rating 
was warranted for his diabetes mellitus, type II, since he used 
insulin, oral medication, restricted diet, and exercise to 
control his condition.  The RO issued a statement of the case 
(SOC) in January 2006.

In a March 2006 rating decision, the RO continued the 20 percent 
rating for the Veteran's type II diabetes mellitus, diabetic 
retinopathy, diabetic nephropathy, peripheral vascular disease of 
the bilateral lower extremities, and characterized the service-
connected disability to include additional complications of 
erectile dysfunction, and folliculitis.  The RO also granted 
special monthly compensation based on loss of use of a creative 
organ, effective June 6, 2005.

The Veteran filed a substantive appeal (via a VA form 9, Appeal 
to the Board of Veterans' Appeals) in March 2006.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for diabetes 
mellitus, type II, the Board has characterized this matter in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected disability).

In August 2008, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.  During the hearing, the representative 
requested, and the undersigned granted, a 30-day abeyance period 
for the submission of additional evidence, specifically private 
medical records reflecting treatment for diabetes mellitus, type 
II, and associated conditions.

In October 2008, the Board remanded the claim for diabetes 
mellitus, type II, and associated conditions, to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for further 
action, to include additional development of the evidence and for 
consideration of a higher rating on an extra-schedular basis.  
After completing the requested development, the RO/AMC continued 
to deny the claim for an initial rating in excess of 20 percent 
for diabetes mellitus, type II, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321 (as reflected in a July 2009 
supplemental SOC (SSOC)).  The AMC also granted separate ratings 
for peripheral neuropathy of the right lower extremity (10 
percent, effective January 14, 2003), peripheral neuropathy of 
the left lower extremity (10 percent, effective January 14, 
2003), retinopathy (10 percent, effective July 1, 2002), 
folliculitis (0 percent, effective January 14, 2003), and 
erectile dysfunction (0 percent, effective June 6, 2005), and 
returned the matters on appeal to the Board for further 
consideration.

The Board notes that Diagnostic Code 7913 (for rating diabetes 
mellitus) provides that compensable complications of diabetes are 
to be rated separately.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119.  Therefore, the Board has 
recharacterized the first issue on appeal as encompassing 
erectile dysfunction and folliculitis.

After the RO assigned separate, compensable ratings for other 
complications, the Veteran expressed disagreement only with the 
rating assigned for retinopathy.  Thus, consistent with the 
current record, the Board has recharacterized the appeal 
pertinent to diabetes mellitus, type II with nephropathy, 
peripheral vascular disease, erectile dysfunction, and 
folliculitis, and retinopathy, as involving the first two matters 
set forth on the title page.  For reasons expressed in more 
detail, below, the Board has also recharacterized the appeal as 
encompassing-in addition to the claims for a higher, initial 
rating for diabetes mellitus, type II, with nephropathy, 
peripheral vascular disease, erectile dysfunction, and 
folliculitis, and for retinopathy noted above-the claim for a 
TDIU due to retinopathy, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

The Board's decision addressing the claim for an initial rating 
in excess of 20 percent for diabetes mellitus, type II, with 
nephropathy, peripheral vascular disease, erectile dysfunction, 
and folliculitis, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321, is set forth below.  The claims for an 
initial rating for retinopathy and for a TDIU due to service-
connected retinopathy, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), are addressed in the remand 
following the order; these matters are being remanded to the RO, 
via the AMC.  VA will notify the appellant when further action, 
on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since the July 1, 2002 effective date of service connection, 
the Veteran's diabetes mellitus has required insulin and a 
restricted diet, but not a regulation of the Veteran's 
activities; nephropathy has not been found on examination; 
peripheral vascular disease has been manifested by normal pulses 
in the feet, erectile dysfunction has not been manifested by 
deformity of the penis with loss of erectile power; and the 
Veteran's folliculitis is three percent of exposed area and one-
and-a-half percent of the whole body.

3.  The Veteran's type II diabetes mellitus, with nephropathy, 
peripheral vascular disease, erectile dysfunction, and 
folliculitis, has not been shown to present so exceptional or 
unusual a disability picture as to render impractical the 
application of the regular schedular standards for rating the 
disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes 
mellitus, type II, with nephropathy, peripheral vascular disease, 
erectile dysfunction, and folliculitis, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, are not met.       
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.118, Diagnostic Code 
7802 (in effect prior to October 23, 2008); §§ 4.104, 4.115a, 
4.115b, 4.119, Diagnostic Codes 7111, 7541, 7913 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, an August 2003 pre-rating letter provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the claim for service connection, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  After the 
award of service connection, and the Veteran's disagreement with 
the initial rating assigned, the January 2008 SOC set forth the 
criteria for rating disabilities of the endocrine system, heart, 
skin, and genitourinary system (which suffices, in part, for 
Dingess/Hartman).  A July 2008 letter provided the Veteran with 
general information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity for 
the Veteran and his representative to respond, the RO 
readjudicated the claim for a higher initial rating as reflected 
in the July 2009 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records, the report of a June 2005 VA-contract examination, and 
the report of an April 2009 VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his representative, on 
his behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with the claim herein 
decided is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

A.  Diabetes mellitus, type II

The Veteran's diabetes mellitus, type II, is rated 20 percent 
disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2010).  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted diet, 
is rated as 20 percent disabling.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is rated 
as 40 percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately rated, is rated as 60 percent disabling.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
rated, is rated as 100 percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless they 
are part of the criteria used to support a 100 percent rating 
(under Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119.

Considering the pertinent evidence in light of the above, the 
Board finds that an initial rating greater than 20 percent for 
the Veteran's diabetes mellitus, type II, with nephropathy, 
peripheral vascular disease, erectile dysfunction, and 
folliculitis is not warranted.

An April 2005 letter from the Veteran's treating physician noted 
that the Veteran suffered from diabetic neuropathy manifested by 
mild numbness and tingling in his feet.  The Veteran also had 
mild nephropathy with proteinuria and mild retinopathy.

The Veteran was afforded a VA-contract examination in June 2005.  
The Veteran did not have problems with hypoglycemia.  On average, 
he visited the doctor four times per year for his diabetes.  The 
Veteran injected insulin four times per day.  The Veteran 
suffered from impotence.  He could not achieve and maintain an 
erection.

On physical examination, there were signs of skin disease, with 
noted small scars located on the chin and scalp and a small pus-
filled lesion on the abdomen with ulceration, exfoliation, and 
crusting, which was diagnosed as folliculitis.  There was no 
tissue loss, induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
The skin lesion coverage of the exposed area was three percent.  
The skin lesion coverage relative to the whole body was one-and-
a-half percent.  Examination of the penis revealed normal 
findings.  The Veteran's peripheral pulses were normal.  No 
evidence of nephropathy was found on diagnostic testing.  
Diabetes did not affect the heart, arteries, or kidneys.  No 
functional impairment from diabetes was found.  The Veteran did 
not have any lost time from work.  The Veteran's diabetes did not 
cause any restriction in activities.

On April 2009 VA examination, the Veteran reported taking insulin 
three times per day and 1000 milligrams of metformin twice a day.  
The Veteran denied hypoglycemia, ketoacidosis, or 
hospitalizations.  The Veteran followed a low-sugar diet and saw 
his physician for diabetes mellitus every three months.  The 
Veteran reported suffering from erectile dysfunction, 
characterized by decreased libido and partial erections.  The 
Veteran did not have to adjust his activities to avoid 
hypoglycemia.  The Veteran reported no time off work due to 
diabetes mellitus.

On physical examination, the examiner found that the Veteran's 
diabetes mellitus was currently well controlled.  The Veteran had 
no evidence of heart problems, peripheral vascular disease, or 
bowel complications.  Skin examination revealed healed 
hyperpigmented macules from mosquito bites, unrelated to diabetes 
mellitus.  Examination of the penis was normal.  Pulses were 
normal.  The Veteran did not have diabetic nephropathy.  The 
Veteran had mild nonproliferative diabetic retinopathy which was 
at least as likely as not related to diabetes.  The Veteran also 
had peripheral neuropathy that was at least as likely as not 
related to his diabetes.  The neuropathy limited his ability to 
stand for more than 30-minute stretches.  The Veteran had 
erectile dysfunction.  He did not have problems with folliculitis 
or skin complications.  The Veteran was currently employed as a 
school bus driver and stated clearly that his diabetes did not 
interfere with his ability to work.  The fact that the Veteran 
did not miss work due to diabetes was confirmed several times in 
the interview.

In accordance with Note (1), the Board will first address whether 
the Veteran's nephropathy, peripheral vascular disease, erectile 
dysfunction, and folliculitis warrant separate compensable 
ratings.  The Board will then consider any remaining 
noncompensable complications in determining whether a higher 
rating for diabetes mellitus is warranted.

With respect to nephropathy, the Veteran has advanced no specific 
complaints regarding his kidneys.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7541, renal involvement 
in diabetes mellitus is to be rated as renal dysfunction.  38 
C.F.R. § 4.115a indicates that renal dysfunction is rated as 
noncompensable (0 percent disabling) with albumin and casts with 
a history of acute nephritis; or, hypertension non-compensable 
under Diagnostic Code 7101.  A 30 percent rating is for 
application with albumin constant or recurring with hyline and 
granular casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under Diagnostic 
Code 7101.

The Board points out that there has been no evidence of 
nephropathy on testing at the last VA-contract examination (in 
June 2005) and VA examination (in April 2009).

Therefore, as the Veteran has not been found to have active 
nephropathy on testing, the Veteran does not meet the criteria 
for a separate, compensable rating for his diabetic nephropathy 
under the criteria for renal dysfunction.  As such, it will be 
considered as a component of the Veteran's diabetes mellitus.

The Veteran's peripheral vascular disease is rated under 38 
C.F.R. § 4.104, Diagnostic Code 7111 for aneurysm of any large 
artery.  This disability is to be rated compensably at 20 percent 
for claudication on walking more than 100 yards, and; diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.  38 
C.F.R. § 4.104, Diagnostic Code 7111.  Note (1) states that the 
ankle/brachial index is the ratio of the systolic blood pressure 
at the ankle (determined by Doppler study) divided by the 
simultaneous brachial artery systolic blood pressure.  The normal 
index is 1.0 or greater.

During April 2009 VA examination, the Veteran was found to have 
no evidence of peripheral vascular disease.  At the June 2005 VA-
contract examination, peripheral pulses were normal.

Therefore, as the Veteran has not been found to have any active 
symptomatology of peripheral vascular disease, the Veteran does 
not meet the criteria for a separate, compensable rating for his 
peripheral vascular disease.  As such, it will be considered as a 
component of the Veteran's diabetes mellitus.

The Veteran's erectile dysfunction is rated under 38 C.F.R. § 
4.115b, Diagnostic Code 7522 for deformity of the penis with loss 
of erectile power.  This disability is to be rated at 20 percent 
for such a disability.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

As noted above, the Veteran's examinations have revealed a normal 
penis with no deformity.  Thus, the Veteran does not meet the 
criteria for a separate, compensable rating for erectile 
dysfunction.  As such, it will be considered as a component of 
the Veteran's diabetes mellitus.

In this case, the RO assigned a noncompensable rating for the 
Veteran's folliculitis under 38 C.F.R. § 4.118, Diagnostic Code 
7813-7802.  Hyphenated diagnostic codes are used when a rating 
under one code requires use of an additional diagnostic code to 
identify the basis for the rating.  38 C.F.R. § 4.27.

Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, 
tinea corporis; of head, tinea capitis; of feet, tinea pedis; of 
beard area, tinea barbae; of nails, tinea unguium; of inguinal 
area (jock itch), tinea cruris) should be rated as disfigurement 
of the head, face or neck, scars, or dermatitis, depending upon 
the predominant disability.

The Board notes that the criteria for evaluating scars, under 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 
7805, were revised effective October 23, 2008.  The new 
regulations were specifically limited to claims filed on or after 
October 23, 2008.  Here, the Veteran's initial claim (from which 
the initial rating action stems) for service connection was 
received in July 2003. Accordingly, the revised schedular rating 
criteria are not applicable in this case and those in effect 
prior to October 23, 2008, must be applied.


Under Diagnostic Code 7802, scars other than the head, face, or 
neck, that are superficial and that do not cause limited motion 
are rated at 10 percent for area or areas of 144 square inches or 
greater.

Under Diagnostic Code 7806, dermatitis or eczema affecting at 
least five percent, but less than 20 percent, of the entire body, 
or at least five percent, but less than 20 percent, of exposed 
areas, or; intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period, warrants a 
compensable, 10 percent rating.  38 C.F.R. 4.118, Diagnostic Code 
7806.

Here, the Board finds that the weight of the evidence is against 
the assignment of a separate, compensable disability rating for 
the Veteran's service-connected folliculitis.  Medical evidence 
pertinent to the claim reflects that in June 2005, the Veteran 
had folliculitis that covered less than five percent of the 
entire body and exposed areas.  Currently, there is no evidence 
of active pathology of the Veteran's folliculitis.  Therefore, 
the symptoms of the folliculitis do not warrant the assignment of 
a separate, compensable, disability rating.  See 38 C.F.R. §§ 
4.118, Diagnostic Codes 7802, 7806, 7813.  As such, it will be 
considered as a component of the Veteran's diabetes mellitus.

Turning to the criteria for a rating in excess of 20 percent for 
diabetes mellitus under Diagnostic Code 7913, the Board 
concludes, after a review of the record, that at no time since 
the July 1, 2002 effective date for the grant of service 
connection, has the Veteran's disability met the criteria for an 
increase to a 40 percent disability rating.  Specifically, while 
the evidence shows the Veteran took insulin and was instructed to 
maintain a diabetic diet, there is no evidence of regulation of 
activities.  This was stated by the VA-contract examiner in June 
2005 and the VA examiner in April 2009.  In addition, the 
examiners indicated that there were no hypoglycemic events 
related to increased activity.  There is no evidence of record 
even suggesting that the Veteran was required to regulate his 
activities.  Therefore, the criteria for an increased rating for 
diabetes mellitus, type II, under the criteria of Diagnostic Code 
7913, are not met.  As the criteria for the next higher, 40 
percent, rating are not met, it follows that the criteria for an 
even higher rating (60 or 100 percent) likewise are not met.

For all the foregoing reasons, the Board finds that there is no 
basis for staged, schedular rating of the Veteran's diabetes 
mellitus, type II, with nephropathy, peripheral vascular disease, 
erectile dysfunction, and folliculitis, pursuant to Fenderson, 
and that the claim for higher, initial rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of any 
higher, initial rating on a schedular basis, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



B.  Extra-schedular consideration

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective of the grant of 
service connection has the disability been shown to be so 
exceptional or unusual as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited 
to in the July 2009 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, 22 Vet. App. 111.

Considering the matter remaining on appeal in light of the above, 
the Board finds that, at all points since the effective date of 
the grant of service connection, the schedular criteria have been 
adequate to rate the Veteran's diabetes mellitus, type II, with 
nephropathy, peripheral vascular disease, erectile dysfunction, 
and folliculitis.

The evidence clearly indicates that, the Veteran is on a 
restricted diet and insulin.  While he has been placed on an 
exercise program, his activities have not been regulated to avoid 
hypoglycemia.  These types of symptoms are all contemplated in a 
20 percent rating of diabetes mellitus.  Further, the Veteran has 
not advanced any specific complaints regarding his kidneys, 
peripheral vascular disease, erectile dysfunction, or 
folliculitis, and the Board finds that the symptoms-when shown-
for each service-connected complication of diabetes mellitus, 
type II, are also contemplated in the schedule.  The Veteran's 
symptomatology for any of the above-noted complications is not 
outside the scope of the diagnostic criteria.  Thus, the rating 
schedule fully contemplates the described symptomatology.  As the 
threshold requirement for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) is not met, any further discussion of 
38 C.F.R. § 3.321(b) is unnecessary.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no 
basis for staged, extra-schedular rating of the Veteran's 
diabetes mellitus, type II, with nephropathy, peripheral vascular 
disease, erectile dysfunction, and folliculitis, pursuant to 
Fenderson, and that the claim for higher rating, on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of any 
higher rating on an extra-schedular basis, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert, 1 Vet. App. at 53-56.  




ORDER

An initial rating in excess of 20 percent for diabetes mellitus, 
type II, with nephropathy, peripheral vascular disease, erectile 
dysfunction, and folliculitis, to include on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321, is denied.


REMAND

The Board's review of the record reveals that further RO action 
on the claims remaining on appeal is warranted.

The Veteran and his representative contend that the Veteran's 
service-connected retinopathy is more severe than is reflected in 
the currently assigned 10 percent rating.

In an August 2009 statement, the Veteran asserted that he has 
"lost part of his vision" due to his diabetic retinopathy.  In 
the Veteran's representative's brief, the representative requests 
a new examination.  He also asserts that the Veteran's 
retinopathy has resulted in unemployability.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(b).

The Veteran's combined evaluation for all of his service-
connected disabilities is 40 percent.  Consequently, the 
percentage requirement of 4.16(a) are not met.  However, as 
noted, entitlement to a TDIU, on an extra-schedular basis (per 38 
C.F.R. § 4.16(b)), may nonetheless be established for this 
period, if the Veteran is shown to be unemployable by reason of 
his service-connected disability.

In the Veteran's representative's informal hearing presentation, 
he appeared to raise a claim for a TDIU due to retinopathy.  
Given the Veteran's request for a total rating, the claim for a 
TDIU is essentially a component of the claim for a higher rating 
for retinopathy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for a TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these 
circumstances, the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU, and completing the 
other actions noted below, adjudicate the matter of the Veteran's 
entitlement to a TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid 
prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 
384 (1993).

Under these circumstances, and to ensure that the record includes 
sufficient medical findings to adequately assess the current 
nature and severity of the Veteran's service-connected diabetic 
retinopathy, the Board finds that the Veteran should be given 
another opportunity to undergo a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo a 
VA ophthalmological examination, by appropriate an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to any scheduled examination(s), 
without good cause, may result in denial of the claim for 
increase (as this claim, emanating from a claim for, and award 
of, service connection, will be considered on the basis of the 
evidence of record), and shall result in denial of the claim for 
a TDIU (which is considered a claim for increase).  See 38 C.F.R. 
§ 3.655 (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  If the Veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file a copy of any notice(s) of the 
date and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to under further examination, 
to ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the appellant another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  In adjudicating the claim, the RO should consider and 
discuss whether "staged rating" (assignment of different rating 
for different periods of time, based on the facts found), 
pursuant to Fenderson (cited to above), is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to service-
connected retinopathy.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal, that is not currently 
of record.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU, to 
include on an extra- schedular basis pursuant 
to 38 C.F.R. § 4.16(b).  The RO's letter 
should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claims within the 
one-year period).

3.  If the appellant responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records/responses received from 
each contacted entity are associated with the 
claims file,  the RO should arrange for the 
Veteran to undergo VA ophthalmological 
examination, by an appropriate physician, at 
a VA medical facility.

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
each report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail.

With respect to the Veteran's diabetic 
retinopathy, the examiner should describe in 
detail all current symptoms from the 
disability, to include impairment of visual 
acuity or field loss, pain, rest 
requirements, and/or episodic incapacity of 
the eye.  

Corrected and uncorrected central visual 
acuity for distance and near should be 
measured for both eyes based on the Snellen's 
test type or equivalent.  If the Veteran is 
blind in either eye, the examiner should so 
state.

The examiner should also comment as to any 
effect that the Veteran's retinopathy has on 
his employability.

The examiner should set forth all examination 
findings, together with the complete rationale 
for the comments and opinions expressed, in a 
printed (typewritten) report.

5.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for an initial rating 
in excess of 10 percent for retinopathy and 
for a TDIU due to service-connected 
retinopathy, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 4.16(b), in 
light of all pertinent evidence and legal 
authority.  The RO should consider and 
discuss whether staged rating, pursuant to 
Fenderson (cited to above), is warranted.

8.  If either benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


